Per Curiam.
In this appeal of a dissolution action, the petitioner-appellant, Linda Gail Volz, challenges the district court’s determination that the property settlement agreement she and the respondent-appellee, Gary Joseph Volz, executed *341was unconscionable and therefore unenforceable and the district court’s resulting division of the property.
From our de novo review of the record, we conclude that the district court did not abuse its discretion in either of these respects.
Accordingly, the judgment of the district court is affirmed.
Affirmed.